 



Exhibit 10.5
FBL FINANCIAL GROUP, INC.
EXECUTIVE SALARY AND BONUS DEFERRED COMPENSATION PLAN
 
       1. PURPOSE. This Executive Salary and Bonus Deferred Compensation Plan is
established to allow the officers of FBL Financial Group, Inc. (FBL) who are
required to meet certain stated FBL Common Stock ownership guidelines to
participate in the ownership of FBL Common Stock through use of their base
salary and/or annual cash bonus to purchase deferred stock units. In addition,
the Plan is intended to allow the officers to defer all or a portion of their
base salary and/or annual cash bonus compensation for their services.
       2. DEFINITIONS. The following words have the definitions given them
below:
       a. “Affiliate” means any corporation, company limited by shares,
partnership, limited liability company, business trust, other entity, or other
business association that is controlled by FBL.
       b. “Base Salary” means the annual compensation determined for the Officer
before Bonus or any other compensation or employee benefits, including any
amounts deferred by an Officer under this Plan.
       c. “Board” means the board of directors of FBL.
       d. “Bonus” means the annual cash bonuses payable to employees of FBL
Financial Group under the FBL Financial Group bonus plan, as long as it remains
in effect, which bonus is subject to the control of the Board and of its
Management Development and Compensation Committee, including any amounts
deferred by an Officer under this Plan. “Bonus” for a particular Plan Year means
the Bonus paid shortly after the end of such Plan Year based on performance for
such Plan Year.
       e. “Business Day” means a day on which FBL’s executive offices in West
Des Moines, Iowa, are open for business and on which trading is conducted on the
New York Stock Exchange.
       f. “Change in Control Event” means a change in the ownership of FBL, a
change in effective control of FBL, or a change in ownership of a substantial
portion of the assets of FBL, and includes the exercise of discretion by FBL to
terminate this plan and distribute the compensation deferred hereunder within
12 months of the Change in Control Event. A change in the ownership of FBL
occurs when a person or group acting in concert acquires ownership of stock of
FBL that, together with other stock of FBL held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation. A change in effective control of FBL occurs
(i) on

1



--------------------------------------------------------------------------------



 



the date that a person or group acting in concert acquires (or has acquired
during the 12 month period ending on the date of the most recent acquisition by
such person or group) ownership of stock possessing 35% or more of the total
voting power of the FBL stock, or (ii) if a majority of FBL’s directors are
replaced during any 12 month period by directors whose appointment or election
is not endorsed by a majority of the members of the board prior to the date of
the appointment or election. A change in the ownership of a substantial portion
of FBL’s assets occurs on the date that a person, or a group acting in concert,
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) assets from FBL that have a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all the assets of FBL immediately prior to such
acquisition or acquisitions. In determining if a Change in Control Event has
occurred, the committee may rely upon additional material contained in Treasury
Notice 2005-1, Guidance Under Section 409A of the Internal Revenue Code (“IRC”),
Q&A 11, 12, 13 and 14, and subsequent guidance or regulations issued under
Section 409A.
       g. “Common Stock” means the Class A Common Stock, no par value per share,
of FBL.
       h. “Compensation Date” means each recurring monthly salary payment date
and the date of paying the annual Bonus, which is usually between February 1 and
February 15 of each year in reference to performance in the prior Plan Year.
       i. “Distribution Date” means each date on which an Officer is entitled to
receive a distribution from the Officer’s Unit Account.
       j. “Fair Market Value” means, as to any particular day, the closing price
quoted for a share of Common Stock trading on the New York Stock Exchange on
that day, or if no such prices were quoted for the shares of Common Stock on the
New York Stock Exchange for that day, the closing price quoted on the last prior
Business Day on which prices were quoted. The closing price for the shares of
Common Stock shall be that published in the edition of The Wall Street Journal
or any successor publication for the next Business Day.
       k. “Officer” means any officer of FBL who is subject to the mandatory
stock ownership requirements of the Management Development and Compensation
Committee.
       l. “Plan Year” means each 12-month period beginning on each January 1 and
ending on each December 31.
       m. “Shares” means shares of the Common Stock.

2



--------------------------------------------------------------------------------



 



       n. “Special Ledger” means a record established and maintained by FBL in
which the Unit Accounts for the Officers and the Units credited to the accounts
are noted.
       o. “Unit Account” shall mean the account maintained in the Special Ledger
for an Officer to which Units allocable to the Officer under this Plan are
credited.
       p. “Unit” means a credit in a Unit Account representing one Share.
3. BASE SALARY AND BONUS ELECTION. For each Plan Year in which a person is an
Officer during the existence of this Plan, the Officer may elect to have
deferred by FBL crediting Units to a Unit Account maintained for the Officer,
not more than 25% of his or her Base Salary, and not more than 100% of his or
her Bonus, under an election which must be made not later than the last day of
the year prior to the Plan Year for which such Base Salary and Bonus will be
earned, or within 30 days of the date the person becomes an Officer of FBL, or
within 30 days following the effective date of the Plan for salary earned after
the date of election to defer. However, a bonus may only be deferred when a
person becomes an Officer during a year if the bonus is performance based
compensation and the election is received by June 30 of the year the person
becomes an Officer. Each election must be made by the Officer by filing an
election form with the Secretary of FBL on or before the applicable deadline. If
an Officer does not file an election form for each Plan Year by the applicable
deadline, the Officer will be deemed to have elected to receive the entire Base
Salary paid during the Plan Year and Bonus applicable to such Plan Year in cash.
Deferral elections relating to a Plan Year may not be changed after the
beginning of that Plan Year. A deferral election expires at the end of such Plan
Year.
       4. THE UNITS. If an Officer defers any portion of the Base Salary or
Bonus for a Plan Year in the form of Units, then on each Compensation Date, FBL
will credit a Unit Account maintained for the Officer with a number of Units
equal to (1) the dollar amount of the Base Salary and Bonus then payable that
the Officer has elected to defer, divided by (2) the Fair Market Value on the
Compensation Date, rounded to the nearest one-thousandth of a Unit. If the
Common Stock is the subject of a stock dividend, stock split, or a reverse stock
split, the number of Units will be increased or decreased, as the case may be,
in the same proportion as the outstanding shares of Common Stock. FBL will
credit to the Officer’s Unit Account on the date any dividend is paid on the
Common Stock, an additional number of Units equal to (1) the aggregate amount of
the dividend that would be paid on a number of Shares equal to the number of
Units in the Officer’s Unit Account on the date the dividend is paid, divided by
(2) the Fair Market Value on that date, rounded to the nearest one-thousandth
Unit.

3



--------------------------------------------------------------------------------



 



       5. DISTRIBUTION OF THE AMOUNTS IN A UNIT ACCOUNT.
       a.     At the time of making each annual deferral election, the Officer
may elect to receive Distributions from a Unit Account under the method and at
the time(s) as follows:
       1. Method. A lump sum payment or either five or ten annual installments.
If no election is made the payment will be in a lump sum.
       2. Time. Pursuant to one of the following choices. If no election is
made, the time for payment will be upon separation from service.
       (a) Upon separation from service, as defined in Treasury Regulations.
However, if the Officer was a “key employee” of the Company, i.e., an Officer
with annual compensation in excess of $135,000 per year (in 2005, and in excess
of limits set by Treasury Regulations for subsequent years) who is among the top
50 compensated officers, the Officer will be subject to a six month post
termination waiting period before any Distribution is made on account of
separation from service. The six month limitation will apply to any
Distributions described in this Plan which are related to a separation from
service election.
       b) On a specified date or upon separation from service, whichever is
earlier; provided, however, if separation from service is the triggering date,
then the restriction on timing of payment to a “key employee” as set forth in
subsection 5.2(a) above shall apply. The lump sum payment or the first annual
payment, as applicable, shall be made on such date. Each other annual payment,
if applicable, shall be made on the same date in each subsequent year.
       3. Change in election. An election can be changed in the future only with
notice made not less than 12 months prior to the first originally scheduled
payout date, with a lump sum payment (or all annual payments) deferred for an
additional period of at least five years from when any payment was initially
scheduled.
       4. Acceleration. No acceleration of any payment shall be permitted except
as provided in this paragraph 4. FBL will make payment in full in a lump sum
upon an event of (a) death, (b) disability as defined in Code §409A(a)(2)(C),
(c) Change of Control Event, (d) domestic relations order, (e) order to comply
with a certificate of divestiture, or (f) deminimus balance not exceeding
$50,000 at the date of initial Distribution. Upon the occurrence of an
unforeseeable emergency, as defined in Code §409A(a)(2)(B)(ii), FBL will make a
lump sum payment to the Officer, but only to the extent necessary to satisfy the
emergency and pay resulting taxes. Payments under this paragraph 4 will be made
by order

4



--------------------------------------------------------------------------------



 



of the Committee and subject to the definition of and limitations on such events
in the Treasury Regulations.
       b.     Form of Payment. All Distributions shall be paid in Shares. All
Share distributions are in whole shares, and cash for fractional shares.
       c.     Officers electing Distributions in Shares in a lump sum will
receive that number of Shares equal to the number of Units with which the former
Officer’s Unit Account is credited, with any fractions of a Share to be paid in
cash. FBL will issue the Shares as soon as practicable, at or after the
Distribution Date. Officers electing Distributions in Shares in installments
will receive a pro rata number of Shares for each installment plus additional
Shares equal to the Units credited to the Unit Account respecting dividends paid
on the Common Stock since the last installment was made. FBL will issue the
first installment of Shares as soon as practicable at or after the former
Officer’s Distribution Date. The remaining installments of Shares will be issued
on or about each anniversary of the Officer’s Distribution Date.
       6. DISTRIBUTION IN THE EVENT OF AN OFFICER’S DEATH OR DISABILITY. Each
Officer must designate one or more beneficiaries of the Officer’s Unit Account,
who may be changed from time to time, by filing a prescribed form with FBL’s
Secretary. If no designation of beneficiary is made, any deferred benefits under
this Plan will be paid to the Officer’s spouse, if any, then children pro rata,
if any, and if none survive, to the Officer’s estate upon his or her death. If
an Officer dies while in office or a former Officer dies during the installment
payment period, FBL will pay a lump sum in cash to the beneficiary as soon as
practicable. Should the Officer or former Officer become disabled within the
meaning of that term in applicable Treasury Regulations, the deferred benefits
will be paid to the person or the person’s guardian as soon as practicable in
cash in a lump sum. The cash distribution shall be equal to the number of Units
credited to the Unit Account multiplied by the Fair Market Value of the Shares
on the day prior to the Distribution Date.
       7. WITHHOLDING FOR TAXES. FBL will withhold the amount of cash and Shares
necessary to satisfy FBL’s obligation to withhold federal, state, and local
income and other taxes on any benefits received by the Officer, the former
Officer or a beneficiary under this Plan. FICA taxes are due as compensation is
earned and FBL will withhold from the Officer’s other compensation sources
necessary amounts. In the event Officer defers a percentage of Base Salary
and/or Bonus such that an insufficient amount remains for withholding of FICA or
other required taxes at any deferral date, Officer agrees to make arrangements
for payment of withholding from other sources before such date.
       8. NO TRANSFER OF RIGHTS UNDER THIS PLAN. An Officer or former Officer
shall not have the right to transfer, grant any security interest in, or
otherwise encumber rights he or she may have under this Plan or any Unit Account
maintained for the Officer or former Officer or any interest therein. No right
or interest of an Officer or a former Officer in a Unit Account shall be subject
to any forced or involuntary

5



--------------------------------------------------------------------------------



 



disposition or to any charge, liability, or obligation of the Officer or former
Officer, whether as the direct or indirect result of any action of the Officer
or former Officer or any action taken in any proceeding, including any
proceeding under any bankruptcy or other creditors’ rights law. Any action
attempting to effect any transaction of that type shall be null, void, and
without effect.
       9. UNFUNDED PLAN. This Plan will be unfunded for federal tax purposes.
The Unit Accounts are entries in the Special Ledger only and are merely a
promise to make payments in the future. FBL’s obligations under this Plan are
unsecured, general contractual obligations of FBL.
       10. AMENDMENT AND TERMINATION OF THE PLAN. The Board or Management
Development and Compensation Committee of the Board may amend or terminate this
Plan at any time. An amendment or the termination of this Plan will not
adversely affect the right of an Officer, former Officer, or Beneficiary to
receive Shares issuable at the effective date of the amendment or termination of
any rights that an Officer, former Officer, or a Beneficiary has in any Unit
Account at the effective date of the amendment or termination.
       11. GOVERNING LAW. This Plan shall be governed by the laws of the State
of Iowa. The Plan is administered by the Management Development and Compensation
Committee and it has the right to interpret this Plan, and any interpretation by
the committee shall be conclusive as to the meaning of this Plan.
       12. EFFECTIVE DATE AND TRANSITION. The effective date of this Plan shall
be June 1, 2005, and the Plan will become operative and in effect on that date,
subject only to the ratification of the Plan by the stockholders of FBL at FBL’s
2005 annual stockholders’ meeting. The Board has reserved and authorized for
issuance, pursuant to the terms and conditions of this Plan, 250,000 shares of
Common Stock.
Certificate of Secretary
I, Jerry C. Downin, Secretary of FBL Financial Group, Inc., do hereby certify
that the foregoing FBL FINANCIAL GROUP, INC. EXECUTIVE SALARY AND BONUS DEFERRED
COMPENSATION PLAN was approved by the shareholders of FBL Financial Group
May 20, 2005.

                  /s/JERRY C. DOWNIN
      Jerry C. Downin, Secretary
      Date: May 20, 2005     

6